Citation Nr: 1446993	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right great toe disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from June 1985 to October 1985, and active duty from August 1986 to August 1988, and October 1990 to June 1991.  The Veteran also had other periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's May 2014 Appellant Brief is located in Virtual VA.  There are no records currently in VBMS and there are currently no medical records in Virtual VA.

In a September 2011 record, the Veteran withdrew all his appeals except for his claim for entitlement to service connection for a right big toe disability.  Accordingly this is the only issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim for an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

At the Veteran's September 2009 VA examination, the examiner opined that the Veteran's right big toe disability, a hallux valgus deformity, was less likely than not related to service.  The examiner's opinion was based on the fact that the Veteran actually has bilateral hallux valgus, and therefore the right foot injury in sustained in service was not the cause.  This opinion is inadequate for rating purposes because the while the opinion references the May 1991 record of right foot pain, it does not acknowledge or discuss that the record indicates that the Veteran aggravated his foot problem.  Furthermore, in March 2010, the Veteran's treating VA physician, Dr. M.M. has opined that the Veteran's disability is related to service.  On remand, an addendum opinion should be obtained.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  After number 1 has been completed, the Veteran should be afforded a VA addendum opinion to address the etiology of his right big toe disability.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files (if any medical records are located therein) and note such review in the examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any right great toe disability is related to his active service, taking into account and commenting on the May 1991 service treatment record of aggravation and the March 2010 treating physician positive etiological opinion.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



